Citation Nr: 9921269	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  94-07 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1959 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1993 rating decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied the veteran's claim for service connection for a 
cardiovascular disability.  The veteran filed a timely notice of 
disagreement, initiating this appeal.  

The veteran's claim was initially presented to the Board in 
September 1996, at which time it was remanded for additional 
development.  The veteran's claim was then returned to the Board 
in February 1999.  At that time it was again remanded for 
consideration by the RO of new evidence, and the RO continued the 
previous denial of the claim.  It has now been returned to the 
Board for a third time.  


FINDING OF FACT

The veteran currently has arteriosclerotic heart disease, status 
post myocardial infarction, and his cardiovascular disease began 
in service.  


CONCLUSION OF LAW

Service connection is warranted for arteriosclerotic heart 
disease, status post myocardial infarction.  38 U.S.C.A. §§ 1110, 
1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran entered into active military service in January 1959; 
however, his service entrance examination is not among his 
service medical records.  A review of the available records does 
not demonstrate a diagnosis of or treatment for a cardiovascular 
disability.  A service separation physical examination was 
afforded the veteran in January 1978.  At that time no 
cardiovascular disability was noted.  A chest x-ray was normal.  
The veteran reported a history of high or low blood pressure, but 
no history of shortness of breath, pain or pressure in the chest, 
or heart trouble.  

A thallium exercise test was afforded the veteran at a private 
hospital in May 1986 following complaints of chest pain of 
unknown origin.  The results were negative for stress-induced 
myocardial ischemia.  The veteran underwent an 
electroencephalographic study in June 1986.  The study results 
were within normal limits.  In October 1986, the veteran was 
examined by a private physician for any cardiovascular 
disabilities.  The veteran reported the onset of chest pains in 
March 1986, followed by additional episodes of chest pain and 
dizziness.  The private doctor examined the veteran and the 
laboratory tests of record, including an EKG which was 
"consistent with an old inferior myocardial infarction."  No 
date of onset was given for this cardiovascular event.  The final 
impression was of essential hypertension and an old inferior 
myocardial infarction.  The veteran was then afforded an 
echocardiography study following an indication of angina.  The 
study was normal, with no cardiovascular disabilities noted at 
that time.  However, a cardiac catheterization performed at the 
same time resulted in a diagnosis of coronary artery disease of 
the right coronary artery.  No date of onset was given, although 
the veteran reported a 3 month history of dizziness and chest 
pain.  

 In June 1992, the veteran filed a claim for service connection 
for a cardiovascular disability.  He stated that the stresses of 
military life led in part to his current cardiovascular problems.  
The RO reviewed the evidence of record, and in a January 1993 
rating decision, denied the veteran's claim.  

The veteran's cardiologist, Dr. S.S., filed a March 1993 letter 
describing his treatment of the veteran.  Dr. S. first began 
treating the veteran in October 1986, at which time coronary 
artery disease was diagnosed, based on a total occlusion of the 
right coronary artery.  The doctor said it was "not certain" 
when this disability developed, although it had "apparently . . 
. been going on for several years, maybe 10-20 years prior to 
this episode."  The veteran's regular doctor, Dr. N.K., also 
filed an April 1993 letter concerning his treatment of the 
veteran, beginning in April 1986.  Dr. K. noted the EKG finding 
which was indicative of an old inferior wall myocardial 
infarction, and suggested that a 1985 episode of serious chest 
pain may have marked the occurrence of the veteran's myocardial 
infarction.  The doctor then stated that while it is "very 
difficult to establish with certainty" the time of onset of the 
atheroma which caused the myocardial infarction, it would be 
"quite fair to estimate a period of 15 to 20 years between the 
beginning of his vascular disease and the day of the coronary 
occlusion."  

The veteran's wife, K.W., filed a June 1993 statement which 
related her observations of the veteran during their time 
together, beginning in 1972.  She stated that beginning in 1973, 
the veteran began experiencing intermittent episodes of chest 
pain lasting approximately an hour, during which he had to cease 
physical activity and rest.  These symptoms continued until the 
late 1980's, at which time the veteran was diagnosed with 
coronary artery disease.  

W.F., a friend of the veteran since 1972, also filed a July 1993 
statement on his behalf.  W.F. stated the veteran began having 
chest pains in the 1960's, and these continued on an intermittent 
basis up to and beyond the veteran's separation from service in 
1978.  

Finally, J.W., the veteran's brother, filed a July 1993 statement 
describing the veteran's chest pains, beginning in the 1960's and 
continuing throughout the veteran's period of service.  

The RO considered this new evidence in July 1993, and continued 
the prior denial of service connection for a cardiovascular 
disability.  The veteran responded with a timely notice of 
disagreement.  He was then sent a September 1993 statement of the 
case.  The veteran filed an October 1993 VA Form 9, and requested 
a hearing before a member of the Board.  

A personal hearing before a member of the Board was afforded the 
veteran in June 1996.  The veteran testified that he first began 
experiencing chest pain while on active duty during the 1960's.  
He had intermittent episodes of serious chest pain which required 
him to rest thereafter for up to an hour.  He sought medical 
attention on several occasions, but was told his problems were 
"gas" or indigestion, and he should rest until the symptoms 
resolve.  Coronary testing was not conducted, according to the 
veteran's testimony.  

In September 1996, the veteran's claim for service connection for 
a cardiovascular disability was presented to the Board.  It was 
remanded at that time for additional development.  

A VA cardiovascular examination was afforded the veteran in July 
1997.  The examining physician noted the veteran's prior history 
of chest pains, coronary artery disease, and a myocardial 
infarction.  He also performed an echocardiography study, 
resulting in a diagnosis of arteriosclerotic heart disease, staus 
post myocardial infarction.  The examiner then stated that while 
arteriosclerosis is a "very slow process," it is not considered 
a disease until symptoms and signs appear.  Therefore, in the 
examiner's opinion, the veteran's myocardial infarction was not 
service connected.  

In October 1998, a new personal hearing before a member of the 
Board was afforded the veteran.  He again testified that he first 
experienced chest pains while on active duty, but these were not 
diagnosed as symptoms of a cardiovascular disability until 1986.  
Nevertheless, the veteran was certain his in-service chest pains 
were indicative of an ongoing cardiovascular disease process.  

Analysis

The veteran seeks service connection for a cardiovascular 
disability. The law provides that service connection may be 
granted for disability resulting from disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. §§ 1110 
(West 1991); 38 C.F.R. § 3.303 (1998).  Certain statutorily 
enumerated disorders, such as arteriosclerosis, may be presumed 
to have been incurred in service if they manifest to a 
compensable degree within one year after separation from service.  
38 U.S.C.A. §§ 1110, 1112, 1113 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.307, 3.309 (1998).  

In the present case, the veteran has presented compelling medical 
evidence of a current cardiovascular disability, currently 
diagnosed as arteriosclerotic heart disease, status post 
myocardial infarction, and confirmed by both private and VA 
physicians.  However, his service medical records are without a 
medical diagnosis of coronary artery disease or any other 
cardiovascular disability.  Nevertheless, the veteran contends 
that the intermittent episodes of chest pain, shortness of 
breath, etc., which he experienced during service represent the 
first symptoms of his coronary artery disease, and thus service 
connection is warranted.  

In support of his contentions, the veteran has supplied the 
written medical statements of two private physicians, both of 
whom began treating the veteran in 1986.  Dr. S.S., the veteran's 
cardiologist, stated that it was "not certain" when this 
cardiovascular disability and resulting myocardial infarction 
developed, although it had "apparently . . . been going on for 
several years, maybe 10-20 years prior to this episode."  The 
veteran's regular doctor, Dr. N.K., also filed an April 1993 
letter in which he noted the EKG finding was indicative of an old 
inferior wall myocardial infarction, and suggested that a 1985 
episode of serious chest pain may have marked the occurrence of 
the veteran's myocardial infarction.  The doctor then stated that 
while it is "very difficult to establish with certainty" the 
time of onset of the atheroma which caused the myocardial 
infarction, it would be "quite fair to estimate a period of 15 
to 20 years between the beginning of his vascular disease and the 
day of the coronary occlusion."  

Also of record is a July 1997 VA medical examination report in 
which the examining physician confirmed the previous diagnoses of 
arteriosclerotic heart disease.  He then stated that while 
arteriosclerosis is a "very slow process," it is not considered 
a disease until symptoms and signs appear.  The examiner added a 
legal opinion to the effect that he did not believe the veteran's 
heart attack was "truly service connected."  

In weighing these medical opinions, it is evident the three 
doctors are in agreement that the veteran's coronary artery 
disease existed for some unknown time prior to his eventual 
diagnosis in 1986.  The veteran's private physicians have 
suggested possible onset up to 10 or more years prior to the 
formal diagnosis in 1986, indicating coronary artery disease was 
first incurred in service.  In order for service connection to be 
warranted, the veteran would have to have developed coronary 
artery disease during service or to a compensable degree within a 
year following his June 1978 service retirement.  38 U.S.C.A. 
§§ 1110, 1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309 (1998).  

Although the recent VA examination report includes an opinion to 
the effect that the examiner does not believe the veteran's heart 
attack is "truly service connected," even this negative medical 
report includes a concession that the veteran's underlying 
cardiovascular disease progressed slowly.  Therefore, in light of 
the aforementioned private medical opinions, and taking into 
account the equivocal VA examination opinion of July 1997, the 
totality of the evidence is in relative equipoise with regard to 
the question of whether the veteran's current cardiovascular 
disability is the result of a disease that began in service.  38 
U.S.C.A. § 5107(b) dictates that the veteran be given the benefit 
of the doubt in such situations.  Therefore, service connection 
for arteriosclerotic heart disease, status post myocardial 
infarction, is warranted.


ORDER

Service connection for coronary artery disease is granted.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

